                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MARKELL POOL,                                      Case No. 19-cv-01005-EMC
                                   8                    Plaintiff,
                                                                                            ORDER GRANTING PLAINTIFF’S
                                   9             v.                                         MOTION TO REMAND
                                  10     F. HOFFMAN-LA ROCHE, LTD., et al.,                 Docket No. 31
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Plaintiff Markell Pool initiated this lawsuit in state court against the following defendants:

                                  15          (1) F. Hoffman-La Roche Ltd. (“FHLR”).

                                  16          (2) Hoffman-La Roche, Inc. (“HLR”).

                                  17          (3) Roche Laboratories, Inc. (“Roche Labs”).

                                  18          (4) Genentech, Inc.

                                  19          (5) Genentech USA, Inc. (“Genentech USA”).

                                  20   The first three defendants above shall hereinafter be referred to collectively as the “Roche

                                  21   Defendants.” The last two defendants shall hereinafter be referred to collectively as the

                                  22   “Genentech Defendants.” According to Mr. Pool, the Roche Defendants were responsible for

                                  23   manufacturing, marketing, and/or selling an antimalarial drug known as Lariam but failed to

                                  24   adequately warn about its toxic effects and thus are liable to him. He claims that the Genentech

                                  25   Defendants are also liable based on a theory of successor liability.

                                  26          After Mr. Pool filed suit, four of the five defendants – i.e., all defendants except for FHLR

                                  27   – removed the case to federal court. See Docket No. 1 (notice of removal). These four defendants

                                  28   shall hereinafter be referred to as the “Removing Defendants.” According to Removing
                                   1   Defendants, removal was proper based on diversity jurisdiction, once the citizenship of the

                                   2   fraudulently joined defendants (i.e., the Genentech Defendants) was ignored.

                                   3          Following removal, all five defendants filed motions to quash and/or dismiss. See Docket

                                   4   No. 8 (FHLR’s motion); Docket No. 10 (Genentech Defendants’ motion); Docket No. 11 (HLR

                                   5   and Roche Labs’ motion). Mr. Pool then filed a motion to remand, and the parties agreed that the

                                   6   motion to remand should be addressed before the five defendants’ motions. See Docket No. 32

                                   7   (stipulation and order). Currently pending before the Court is Mr. Pool’s motion to remand.

                                   8          Having considered the parties’ briefs and accompanying submissions, as well as all other

                                   9   evidence of record, the Court hereby GRANTS the motion to remand.

                                  10                      I.       FACTUAL & PROCEDURAL BACKGROUND

                                  11   A.     General Allegations in Complaint

                                  12          In his complaint, Mr. Pool alleges as follows.
Northern District of California
 United States District Court




                                  13          Mr. Pool was previously part of the U.S. military. See Compl. ¶¶ 2, 14. The Roche

                                  14   Defendants “marketed and sold Lariam to the U.S. military for service members deployed to

                                  15   Somalia [in the 1990s] for the prevention of malaria.” Compl. ¶ 2. Mr. Pool was deployed to

                                  16   Somalia during this time and took Lariam while there. See Compl. ¶ 3; see also Compl. ¶ 14.

                                  17          Lariam is extremely toxic. See Compl. ¶ 1; see also Compl. ¶ 5 (alleging that, “after taking

                                  18   the drug, a sizeable group of soldier have severe and irreversible symptoms that mimic the

                                  19   symptoms of post-traumatic stress disorder”). The Roche Defendants knew of this fact at all

                                  20   relevant times, but hid the risks of the drug. See Compl. ¶ 4, 7. “As a result of [the] failure to

                                  21   warn [about the risks] and flawed drug design, [Mr. Pool] has suffered lasting neurological and

                                  22   psychiatric injuries.” Compl. ¶ 3; see also Compl. ¶ 14 (describing effects on Mr. Pool).

                                  23          In 2013, the FDA “slapped a ‘blackbox’ warning on the drug.” FAC ¶ 11. “After the FDA

                                  24   warning, the U.S. military immediately changed its Lariam prescribing policies,” “re-designating

                                  25   Lariam as a drug of last resort after other malaria prevention drugs were found to be ineffective.”

                                  26   Compl. ¶ 12.

                                  27          Mr. Pool seeks to hold the Roche Defendants liable because they were responsible for

                                  28   manufacturing, marketing, and/or selling Lariam. According to Mr. Pool:
                                                                                         2
                                   1                  •   FHLR (a Swiss corporation) was the manufacturer of Lariam. See Compl. ¶ 47.

                                   2                  •   HLR (a New Jersey corporation) was the new drug application holder for Lariam,

                                   3                      which made it “responsible for the labeling and packaging of Lariam in the United

                                   4                      States.” Compl. ¶ 47.

                                   5                  •   Roche Labs (a Delaware corporation) marketed and sold Lariam to the

                                   6                      Department of Defense under a Distribution and Pricing Agreement (also known

                                   7                      as a “DAPA”). See Compl. ¶ 48.

                                   8             Mr. Pool seeks to hold the Genentech Defendants (both Delaware corporations) liable on a

                                   9   successor liability theory. In 2009, Genentech was acquired by a Roche entity. According to Mr.

                                  10   Pool, after the acquisition of Genentech in 2009, Roche Labs essentially transferred its “military-

                                  11   Lariam business” to the Genentech Defendants – i.e., the Genentech Defendants “became the mere

                                  12   continuation of Roche Lab[s] with respect to the military-Lariam line of business.” Compl. ¶ 50.
Northern District of California
 United States District Court




                                  13             Based on, inter alia, the above allegations, Mr. Pool has asserted the following causes of

                                  14   action:

                                  15             (1) Strict products liability – failure to warn.

                                  16             (2) Negligence.

                                  17             (3) Deceit by concealment in violation of California Civil Code §§ 1709-10.

                                  18             (4) Fraud.

                                  19             (5) Negligent misrepresentation and concealment.

                                  20   B.        Allegations in Complaint Related to Citizenship

                                  21             As noted above, the Removing Defendants removed this case to federal court on the basis

                                  22   of diversity jurisdiction. Thus, citizenship of the parties is a critical issue.

                                  23             Mr. Pool is a citizen of California. He alleges that most of the other defendants are also

                                  24   citizens of California (and thus there is not complete diversity), not because of their state of

                                  25   incorporation but rather because of their principal places of business.

                                  26             For example, Mr. Pool alleges that HLR and Roche Labs both have their principal places

                                  27   of business in South San Francisco, California, and not Little Falls, New Jersey (as the Removing

                                  28   Defendants claim).
                                                                                             3
                                   1          Mr. Pool also alleges that the Genentech Defendants have their principal places of business

                                   2   in South San Francisco – a fact that the Removing Defendants do not dispute. However, the

                                   3   Removing Defendants claim that the Genentech Defendants have been fraudulently joined to this

                                   4   case and thus their California citizenship should be disregarded.

                                   5                                          II.      DISCUSSION

                                   6   A.     Legal Standard

                                   7          Title 28 U.S.C. § 1441 provides in relevant part “any civil action brought in a State court

                                   8   of which the district courts of the United States have original jurisdiction, may be removed.” 28

                                   9   U.S.C. § 1441(a). “A defendant may remove an action to federal court based on federal question

                                  10   jurisdiction or diversity jurisdiction. However, [i]t is to be presumed that a cause lies outside [the]

                                  11   limited jurisdiction [of the federal courts] and the burden of establishing the contrary rests upon

                                  12   the party asserting jurisdiction.” Hunter v. Philip Morris USA, 582 F.3d 1039, 1042 (9th Cir.
Northern District of California
 United States District Court




                                  13   2009) (internal quotation marks omitted). Thus, in a removal situation, the defendant has the

                                  14   burden of proving jurisdiction, and the burden of proof is preponderance of the evidence. See

                                  15   Geographic Expeditions, Inc. v. Estate of Lhotka, 599 F.3d 1102, 1106-07 (9th Cir. 2010).

                                  16   “Federal jurisdiction must be rejected if there is any doubt as to the right of removal in the first

                                  17   instance.” Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992) (emphasis added); see also

                                  18   Hunter, 582 F.3d at 1042 (“The ‘strong presumption against removal jurisdiction means that the

                                  19   defendant always has the burden of establishing that removal is proper,’ and that the court resolves

                                  20   all ambiguity in favor of remand to state court.”) (emphasis added).

                                  21          In light of the above, the Removing Defendants bear the burden of proving the diversity of

                                  22   citizenship between HLR/Roche Labs and Mr. Pool in the instant case. See Sheets, 2018 U.S.

                                  23   Dist. LEXIS 207248, at *9 (stating that “the burden with regard to citizenship rests with HLR

                                  24   [defendant], not Plaintiffs”); see also Int’l Cultural Exch. Grp. v. Harifa, Inc., No. 5:14-cv-03014-

                                  25   PSG, 2014 U.S. Dist. LEXIS 152681, at *7 (N.D. Cal. Oct. 27, 2014) (stating that “there is no

                                  26   dispute that as the removing parties, Defendants bear the burden of proving the diversity of their

                                  27   citizenship from that of ICEG [plaintiff][;] Defendants do not dispute they bear this burden, nor do

                                  28   they dispute that this court must resolve all doubts as to the parties’ diversity of citizenship in
                                                                                          4
                                   1   favor of remand”).

                                   2          As for fraudulent joinder (as noted above, here, the Removing Defendants argue that the

                                   3   California citizenship of the Genentech Defendants may be disregarded because they were

                                   4   fraudulently joined to the lawsuit), the Ninth Circuit has noted that

                                   5                  [t]here are two ways to establish fraudulent joinder: “(1) actual fraud
                                                      in the pleading of jurisdictional facts, or (2) inability of the plaintiff
                                   6                  to establish a cause of action against the non-diverse party in state
                                                      court.” Hunter v. Phillip Morris USA, 582 F.3d 1039, 1044 (9th Cir.
                                   7                  2009) . . . . Fraudulent joinder is established the second way if a
                                                      defendant shows that an “individual[] joined in the action cannot be
                                   8                  liable on any theory.” Ritchey v. Upjohn Drug Co, 139 F.3d 1313,
                                                      1318 (9th Cir. 1998). But “if there is a possibility that a state court
                                   9                  would find that the complaint states a cause of action against any of
                                                      the resident defendants, the federal court must find that the joinder
                                  10                  was proper and remand the case to the state court.” Hunter, 582
                                                      F.3d at 1046 . . . . A defendant invoking federal court diversity
                                  11                  jurisdiction on the basis of fraudulent joinder bears a “heavy
                                                      burden” since there is a “general presumption against [finding]
                                  12                  fraudulent joinder.” Id. (citations omitted).
Northern District of California
 United States District Court




                                  13                  We have upheld rulings of fraudulent joinder where a defendant
                                                      demonstrates that a plaintiff is barred by the statute of limitations
                                  14                  from bringing claims against that defendant. See Ritchey, 139 F.3d
                                                      at 1320; Hamilton Materials, Inc. v. Dow Chem. Corp., 494 F.3d
                                  15                  1203, 1206 (9th Cir. 2007). We have also upheld such rulings
                                                      where a defendant presents extraordinarily strong evidence or
                                  16                  arguments that a plaintiff could not possibly prevail on her claims
                                                      against the allegedly fraudulently joined defendant. See McCabe v.
                                  17                  Gen. Foods Corp., 811 F.2d 1336, 1339 (9th Cir. 1987) (defendant’s
                                                      conduct was privileged under state law); United Comput. Sys. Inc. v.
                                  18                  AT&T Corp., 298 F.3d 756, 761 (9th Cir. 2002) (plaintiff’s claims
                                                      against alleged sham defendant were all predicated on a contract to
                                  19                  which the defendant was not a party); Kruso v. Int’l Tel. & Tel.
                                                      Corp., 872 F.2d 1416, 1426-27 (9th Cir. 1989) (same). We have
                                  20                  declined to uphold fraudulent joinder rulings where a defendant
                                                      raises a defense that requires a searching inquiry into the merits of
                                  21                  the plaintiff’s case, even if that defense, if successful, would prove
                                                      fatal. See Hunter, 582 F.3d at 1046 (holding that an implied
                                  22                  preemption affirmative defense was not a permissible ground for
                                                      finding fraudulent joinder).
                                  23

                                  24   GranCare, LLC v. Thrower, 889 F.3d 543, 548-49 (9th Cir. 2018) (emphasis in original).

                                  25          Notably, in GranCare, the Ninth Circuit underscored that a fraudulent joinder analysis is

                                  26   not the same as a 12(b)(6) analysis, although there are “some similarities.” Id. at 549.

                                  27                  A claim against a defendant may fail under Rule 12(b)(6), but that
                                                      defendant has not necessarily been fraudulently joined. We
                                  28                  emphasized in Hunter that a federal court must find that a defendant
                                                                                          5
                                                      was properly joined and remand the case to state court if there is a
                                   1                  “possibility that a state court would find that the complaint states a
                                                      cause of action against any of the [non-diverse] defendants.”
                                   2                  Hunter, 582 F.3d at 1046 (emphasis added) (internal quotations and
                                                      citation omitted) . . . . This standard accords with that adopted by a
                                   3                  majority of our sister circuits. . . .
                                   4                  A standard that equates fraudulent joinder with Rule 12(b)(6)
                                                      conflates a jurisdictional inquiry with an adjudication on the merits.
                                   5                  Because the purpose of the fraudulent joinder doctrine is to allow a
                                                      determination whether the district court has subject matter
                                   6                  jurisdiction, the standard is similar to the “wholly insubstantial and
                                                      frivolous” standard for dismissing claims under Rule 12(b)(1) for
                                   7                  lack of federal question jurisdiction. Bell v. Hood, 327 U.S. 678,
                                                      682-83, 66 S. Ct. 773, 90 L. Ed. 939 (1946); Franklin v. Murphy,
                                   8                  745 F.2d 1221, 1227 n.6 (9th Cir. 1984) (“A paid complaint that is
                                                      ‘obviously frivolous’ does not confer federal subject matter
                                   9                  jurisdiction.”). The relative stringency of the standard accords with
                                                      the presumption against removal jurisdiction, under which we
                                  10                  “strictly construe the removal statute,” and reject federal jurisdiction
                                                      “if there is any doubt as to the right of removal in the first instance.”
                                  11                  Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992) (per curiam).
                                  12   Id. at 549-50. In other cases, the Ninth Circuit has also held that “[f]raudulent joinder must be
Northern District of California
 United States District Court




                                  13   proven by clear and convincing evidence.” Hamilton Materials Inc. v. Dow Chem. Corp., 494

                                  14   F.3d 1203, 1206 (9th Cir. 2007) (emphasis added).

                                  15   B.     Defect in Notice of Removal

                                  16          As an initial matter, the Court addresses Mr. Pool’s argument that the motion to remand

                                  17   can be easily granted because the Removing Defendants’ notice of removal was defective. More

                                  18   specifically, Mr. Pool asserts that the notice failed to allege what the citizenship of Roche Labs

                                  19   was. Mr. Pool acknowledges that, about three weeks after the filing of the notice of removal, the

                                  20   Removing Defendants tried to cure this problem by filing a notice of errata and an amended notice

                                  21   of removal. See Docket No. 22 (notices). But Mr. Pool argues that this attempt to cure should be

                                  22   rejected because it was tendered outside of the removal period (i.e., outside the “30 days after the

                                  23   receipt by the defendant, through service or otherwise, of a copy of the initial pleading setting

                                  24   forth the claim for relief upon which such action or proceeding is based”).1 28 U.S.C. § 1446(b).

                                  25          Mr. Pool is correct that the original notice of removal failed to address the citizenship of

                                  26
                                  27   1
                                         In terms of timing, the complaint was served on the Removing Defendants on January 23, 2019.
                                  28   The Removing Defendants removed on February 22, 2019. The Removing Defendants then filed
                                       their notice of errata and amended notice of removal on March 12, 2019.
                                                                                        6
                                   1   Roche Labs. But he is incorrect that a defective allegation of jurisdiction cannot be cured. Title

                                   2   28 U.S.C. § 1653 provides: “Defective allegations of jurisdiction may be amended, upon terms, in

                                   3   the trial or appellate courts.” 28 U.S.C. § 1653. And the main case on which Mr. Pool relies –

                                   4   Kanter v. Warner-Lambert Co., 265 F.3d 853, 857 (9th Cir. 2001) – specifically noted that § 1653

                                   5   allows for the curing of defective allegations regarding citizenship. See id. at 857-58 (noting that

                                   6   the defendant had failed to specify what the plaintiffs’ state citizenship was, instead only referring

                                   7   to their state residence, but adding that the defendant “could potentially have cured its defective

                                   8   allegations regarding citizenship by amending its notice of removal”) (citing § 1653).

                                   9   Furthermore, the district court cases that Mr. Pool cites all fail to address § 1653.

                                  10          To the extent Mr. Pool suggests that a defect may be cured only within the thirty-day

                                  11   period for removing a case to federal court, he is also incorrect. He does have a district court case

                                  12   to support his position (although, as noted above, that case failed to discuss § 1653). See
Northern District of California
 United States District Court




                                  13   Contreras v. BMS of N. Am., LLC, No. CV 18-8014 PA (MAAx), 2018 U.S. Dist. LEXIS 172828,

                                  14   at *5 (C.D. Cal. Oct. 18, 2018) (noting that defendant failed to allege its own citizenship; although

                                  15   defendant filed an amended notice of removal, it was filed “after the Court had already identified

                                  16   the defect in the original Notice of Removal and more than 30 days after [the defendant] was

                                  17   served with the Summons and Complaint” and thus concluding that “the Amended Notice of

                                  18   Removal does not cure the procedural defect in the original Notice of Removal”) (emphasis in

                                  19   original). But § 1653 on its face does not put any time limits on amendment, and, as the Moore’s

                                  20   treatise notes, “[s]ection 1653’s liberal amendment rule permits a party who has not alleged that

                                  21   diversity exists to amend the pleadings even as late as on appeal.” 15A Moore’s Fed. Prac. – Civ.

                                  22   § 102.17[a] (emphasis added). In addition, the Ninth Circuit has indicated that an amendment

                                  23   after the thirty-day period is permissible:

                                  24                  A defendant seeking to remove a case to federal court must do so
                                                      within thirty days of being served with the complaint. See 28 U.S.C.
                                  25                  § 1446(b). The Notice of Removal “cannot be amended to add a
                                                      separate basis for removal jurisdiction after the thirty day period.”
                                  26                  O’Halloran v. University of Washington, 856 F.2d 1375, 1381 (9th
                                                      Cir. 1988). However, a defendant may amend the Notice of
                                  27                  Removal after the thirty day window has closed to correct a
                                                      “defective allegation of jurisdiction.” See 28 U.S.C. § 1653; see
                                  28                  also 16 Moore’s Federal Practice § 107.30[2][a][iv] (“Amendment
                                                                                          7
                                                      may be permitted after the 30-day period if the amendment corrects
                                   1                  defective allegations of jurisdiction, but not to add a new basis for
                                                      removal jurisdiction.”).
                                   2

                                   3   ARCO Envtl. Remed., L.L.C. v. Dep’t of Health & Envtl. Quality, 213 F.3d 1108, 1117 (9th Cir.

                                   4   2000) (emphasis added).

                                   5           Accordingly, the notice of removal was not procedurally defective.

                                   6   C.      Genentech Defendants and Successor Liability

                                   7           Although the defect in the removal notice is curable, Mr. Pool ultimately prevails on the

                                   8   merits on his motion to remand. The Court addresses first the issue of whether the Genentech

                                   9   Defendants – who are undisputedly California citizens – were fraudulently joined to this lawsuit.

                                  10           As noted above, Mr. Pool maintains that the Genentech Defendants are liable based on a

                                  11   successor liability theory. The main case on which Mr. Pool relies with respect to successor

                                  12   liability is Cleveland v. Johnson, 209 Cal. App. 4th 1315, 1327 (2012). In Cleveland, the
Northern District of California
 United States District Court




                                  13   plaintiffs were two individuals who entered into an agreement with a company, ISI, under which

                                  14   the plaintiffs would provide $75,000 in capital to ISI so that it could develop a new business (an

                                  15   Internet service provider) to be known as The Central Connection. In turn, the plaintiffs were to

                                  16   receive 100% of the net cash receipts from the Internet project until all capital invested had been

                                  17   recouped; after that, the plaintiffs were to be paid 5% of gross receipts from the project. See id. at

                                  18   1320.

                                  19           Several years after entering into the agreement, the plaintiffs were told that the Internet

                                  20   project failed. See id. at 1321. However, the plaintiffs later discovered that the president of ISI

                                  21   had set up a business known as IS West that was similar to The Central Connection; IS West was a

                                  22   lucrative business. See id. at 1324. The plaintiffs thus filed suit, claiming that there was “a design

                                  23   and scheme ‘to hijack the internet service provider business enterprise then known as Central

                                  24   Connection [now known as IS West], for [defendants’] own use and profit without the burden of

                                  25   the obligations owed to [the plaintiff].’” Id. The plaintiffs sued both the ISI president and IS

                                  26   West itself. According to the plaintiffs, IS West was liable for breach of contract because, inter

                                  27   alia, it was the successor to ISI. See id. More specifically, the plaintiffs argued that “IS West was

                                  28   the successor of ISI ‘dba The Central Connection,’ not ISI as a corporate entity.” Id. at 1326
                                                                                          8
                                   1   (emphasis added). A jury found in favor of the plaintiffs on the successor liability theory. See id.

                                   2   at 1325.

                                   3          On appeal, the defendants contested the successor liability theory. The court rejected the

                                   4   defendants’ argument:

                                   5                  Defendants can prevail in this case only if, as a matter of law, there
                                                      can never be successor liability when a corporation takes over a
                                   6                  specific line of business that was operated separately by another
                                                      corporation – that is where, as here, the assets of a separately
                                   7                  maintained business or division (The Central Connection) of a
                                                      company (ISI) are transferred to a new company (IS West). Where
                                   8                  there may be circumstances under which successor liability in that
                                                      situation would be in appropriate, that conclusion does not follow as
                                   9                  a matter of law. Here, the facts were sufficient to support successor
                                                      liability.
                                  10

                                  11   Id. at 1326.

                                  12          The court explained that, for purposes of successor liability,
Northern District of California
 United States District Court




                                  13                  “the purchaser does not assume the seller’s liabilities unless (1)
                                                      there is an express or implied agreement of assumption, (2), the
                                  14                  transaction amounts to a consolidation or merger of the two
                                                      corporations, (3) the purchasing corporation is a mere continuation
                                  15                  of the seller, or (4) the transfer of assets to the purchaser is for the
                                                      fraudulent purpose of escaping liability for the seller’s debts.”
                                  16

                                  17   Id. at 1327.

                                  18          For the third successor liability theory above – i.e., the mere continuation theory, “it has

                                  19   long been held that ‘corporations cannot escape liability by a mere change of name or a shift of

                                  20   assets when and where it is shown that the new corporation is, in reality, but a continuation of the

                                  21   old.’” Id.

                                  22                  Further, Ray v. Alad [19 Cal. 3d 22 (1977)] tells us, “ . . . California
                                                      decisions holding that a corporation acquiring the assets of another
                                  23                  corporation is the latter’s mere continuation and therefore liable for
                                                      its debts have imposed such liability only upon a showing of one or
                                  24                  both of the following factual elements: (1) no adequate
                                                      consideration was given for the predecessor corporation’s assets and
                                  25                  made available for meeting the claims of its unsecured creditors; (2)
                                                      one or more persons were officers, directors, or stockholders of both
                                  26                  corporations.”
                                  27

                                  28
                                                                                          9
                                   1   Id. (emphasis in original).2

                                   2          The court went on to note that the jury was instructed on the mere continuation theory and

                                   3   the question before it was essentially “one of law: may the doctrine of successor liability be

                                   4   applied to a corporation that succeeds to the assets of an unincorporated, but clearly separate, line

                                   5   of business of another corporation?” Id. at 1328. According to the court, “[w]e see no reason why

                                   6   the doctrine of successor liability should not be applied, and defendants offer no case law

                                   7   expressly forbidding its application.” Id. Indeed, there was case law to support the application of

                                   8   successor liability – recognizing, for example, that “recognition of the fiction of separate corporate

                                   9   existence [as opposed to continuation] would foster an injustice or further a fraud.” Id.

                                  10                  These cases establish that the principles underlying the “mere
                                                      continuation” theory of successor liability are not confined to
                                  11                  corporations. A corporation may be a “mere continuation” of a
                                                      partnership . . . . The very similar principles of alter ego liability will
                                  12                  be applied where “the recognition of the fiction of separate corporate
Northern District of California
 United States District Court




                                                      existence would foster an injustice or further a fraud . . . .”
                                  13

                                  14   Id. at 1329.

                                  15          The court also rejected the defendants’ argument that successor liability should not apply

                                  16   because “doing business under a fictitious business name [i.e., The Central Connection] does not

                                  17   create a separate legal entity” from ISI. Id. at 1330. The court explained that

                                  18                  [s]uccessor liability issues are equitable issues to be examined “on
                                                      their own unique facts,” and defendants offer no authority for the
                                  19                  proposition that it “is simply a legal impossibility” for IS West to be
                                                      the successor of ISI doing business as The Central Connection. In
                                  20                  short, the controlling point is that successor liability, like alter ego
                                                      and similar principles, is an equitable doctrine. As with other
                                  21                  equitable doctrines, “it is appropriate to examine successor liability
                                                      issues on their own unique facts” and “[c]onsiderations of fairness
                                  22                  and equity apply.” On the facts established in this case, we see no
                                                      basis to conclude that, as a matter of law, a corporation (IS West)
                                  23                  may not be found to be a “mere continuation” of a separately
                                                      operated line of business (ISI doing business as The Central
                                  24                  Connection).
                                  25

                                  26   2
                                         See also Cleveland, 209 Cal. App. 4th at 1334 (“The significant principle is that if a corporation
                                  27   organizes another corporation with practically the same shareholders and directors, transfers all
                                       the assets but does not pay all the first corporation’s debts, and continues to carry on the same
                                  28   business, the separate entities may be disregarded and the new corporation held liable for the
                                       obligations of the old.”) (internal quotation marks omitted).
                                                                                          10
                                                       Defendants refer us to several cases they say support the proposition
                                   1                   that a corporation like IS West “cannot be subjected to ‘successor’
                                                       liability where the seller [(ISI)] retained its separate corporate
                                   2                   identity and continued to operate after the asset transfer.” But this
                                                       claim, too, presupposes the point we have just rejected: the assertion
                                   3                   that there can never be successor liability as between a separately
                                                       operated division of a company and a new corporation. The
                                   4                   equitable principles we have described compel rejection of that
                                                       assertion under the circumstances of this case.
                                   5

                                   6   Id. at 1330-31 (emphasis added). Compare Garcia v. New Albertson’s, Inc., No. 2:13-CV-05941-

                                   7   CAS (JCGx), 2014 U.S. Dist. LEXIS 142422, at *38 (C.D. Cal. Oct. 3, 2014) (stating that

                                   8   “[c]omparable equitable considerations are absent here[;] [u]nlike in Cleveland, the entity that

                                   9   allegedly wronged plaintiff is an active company that retains most of its pre-sale assets, easily

                                  10   sufficient to satisfy a judgment for plaintiff”).

                                  11           In his complaint, Mr. Pool makes allegations that map the legal landscape on the successor

                                  12   liability/mere continuation theory laid out in Cleveland. To wit:
Northern District of California
 United States District Court




                                  13                   47. At all relevant times, [FHLR] was the manufacturer of Lariam.
                                                       At all relevant times, [HLR] was the new drug application holder,
                                  14                   rendering it responsible for the labeling and packaging of Lariam in
                                                       the United States.
                                  15
                                                       48. Before the acquisition of Genentech by the Roche Group, Roche
                                  16                   Lab[s] [a subsidiary of HLR] marketed and sold Lariam to the
                                                       Department of Defense under a Distribution and Pricing Agreement
                                  17                   (“DAPA”). A DAPA obligated Roche Lab[s] to offer Lariam for
                                                       sale to the Defense Logistics Agency (“DLA”) at the prices set forth
                                  18                   in the DAPA. Roche did in fact sell Lariam to the military under
                                                       these agreements up until the Genentech acquisition in or around
                                  19                   2009. . . .
                                  20                   ....
                                  21                   50. After the Genentech acquisition, Roche Lab[s] transferred the
                                                       military-Lariam business to Genentech USA and Genentech USA
                                  22                   became the mere continuation of Roche Lab[s] with respect to the
                                                       military-Lariam line of business. At that time, Roche Lab[s] had
                                  23                   terminated or withdrawn from its DAPA agreement to offer Lariam
                                                       for sale to the U.S. military. Concurrently therewith, Genentech
                                  24                   USA succeeded to the DAPA agreement and became the official
                                                       DAPA holder of Lariam for the Roche Group, meaning Genentech
                                  25                   USA was the only entity in the Roche Group capable of offering
                                                       Lariam for sale to the U.S. military.
                                  26
                                                       51. Genentech USA paid Roche Lab[s] nothing for the military-
                                  27                   Lariam line of business. It gave Roche Lab[s] no consideration for
                                                       this line of business. Moreover, Genentech USA had a common
                                  28                   stock holder with Roche Lab[s] . . . . [Both] entities were owned by
                                                                                           11
                                                       Roche Holdings, Inc. [And] Genentech USA had common officers
                                   1                   and directors with Roche Lab[s] . . . at all relevant times. In sum,
                                                       Genentech USA was a mere continuation and thus successor of
                                   2                   Roche Lab[s] with respect to the military-Lariam line of business,
                                                       and the military was the single largest customer of Lariam for the
                                   3                   Roche Group.
                                   4   Compl. ¶¶ 47-51 (emphasis added).

                                   5           Given these allegations in the complaint, it is possible that a state court would find in Mr.

                                   6   Pool’s favor on the successor liability/mere continuation theory, and therefore remand is

                                   7   appropriate. See GranCare, 889 F.3d at 548-49 (emphasizing that, “‘if there is a possibility that a

                                   8   state court would find that the complaint states a cause of action against any of the resident

                                   9   defendants, the federal court must find that the joinder was proper and remand the case to the state

                                  10   court’”) (emphasis in original).

                                  11           The Removing Defendants’ arguments to the contrary are not persuasive. For example, the

                                  12   Removing Defendants assert that there can be no successor liability where the predecessor
Northern District of California
 United States District Court




                                  13   company (here, HLR and/or Roche Labs) still exists. But Cleveland indicates otherwise – i.e.,

                                  14   there, only a line of business was transferred from ISI to IS West, but the court still considered the

                                  15   possibility of successor liability.

                                  16           The Removing Defendants also make much of the fact that the Genentech Defendants

                                  17   never sold Lariam. See, e.g., Docket No. 1-4 (Gray Decl. ¶¶ 2-3) (testifying that “[t]he last lots of

                                  18   Lariam for U.S. distribution were manufactured in December of 2005” and that the last lots

                                  19   “expired in December 2008,” i.e., before Genentech was acquired in 2009); Docket No. 1-3 (letter,

                                  20   dated February 2019, from Defense Logistics Agency, in response to a FOIA request, stating that

                                  21   “the product [Lariam] was no longer purchased after September 2008,” i.e., before Genentech was

                                  22   acquired in 2009)3; Docket No. 1-5 (Bohm Decl. ¶ 17) (testifying that HLR voluntarily applied to

                                  23   withdraw its new drug application for Lariam in June 2009). But that fact is immaterial because

                                  24   Mr. Pool is not seeking to hold the Genentech Defendants liable on a direct liability theory; rather,

                                  25   he is claiming only successor liability. The Removing Defendants have failed to show that the

                                  26
                                  27   3
                                         Mr. Pool has objected to this evidence. However, the objection is essentially moot because, even
                                  28   taking the evidence into account, the Court ultimately finds in Mr. Pool’s favor on the merits of
                                       the remand motion.
                                                                                        12
                                   1   Genentech Defendants could not be held liable for their predecessors’ conduct with respect to

                                   2   Lariam.

                                   3           Finally, the Removing Defendants maintain that “the facts of the instant case are so far

                                   4   removed from those present in Cleveland that successor liability cannot, as a matter of fact and

                                   5   law, be applied.” Opp’n at 17. But Cleveland explains that successor liability is ultimately about

                                   6   equity. Here, it is possible that a state court could find, as an equitable matter, that the Genentech

                                   7   Defendants should have successor liability because the relevant Roche parent made a decision to

                                   8   spin off HLR or Roche Labs’ commercial operations – or at least the military line of business –

                                   9   into the Genentech Defendants without adequate consideration being given to HLR or Roche

                                  10   Labs. The Removing Defendants argue that successor liability makes no sense here because Mr.

                                  11   Pool is “attempt[ing] to apply the reverse of successor liability (i.e., he attempts to impute liability

                                  12   to the purchased corporation [Genentech]), whereas successor liability imputes the liability of the
Northern District of California
 United States District Court




                                  13   purchased corporation to the purchasing corporation [a Roche entity].” Opp’n at 17 (emphasis

                                  14   added). Although, as a formal matter, a Roche entity acquired Genentech, that does not preclude

                                  15   Genentech succeeding to liability of, e.g., HLR or Roche Labs. The critical question is whether a

                                  16   Genentech Defendant is in effect a mere continuation of HLR or Roche Labs. See also Cleveland,

                                  17   209 Cal. App. 4th at 1327 (acknowledging that, “[h]ere, we do not have one corporation formally

                                  18   purchasing the assets of another corporation”; but there are “‘California decisions holding that a

                                  19   corporation acquiring the assets of another corporation is the latter’s mere continuation and

                                  20   therefore liable for its debts”).

                                  21           That a Genentech Defendant could be a mere continuation is suggested by not only the

                                  22   allegations in the complaint but also by evidence submitted by Mr. Pool. More specifically, Mr.

                                  23   Pool has offered evidence indicating that a Roche parent made a purposeful decision to spin off

                                  24   HLR/Roche Labs’ commercial operations to a Genentech entity in South San Francisco. For

                                  25   example:

                                  26               •   A document found on the www.roche.com website, dated February 9, 2009, and

                                  27                   titled “Bringing a successful partnership to the next level.” The document

                                  28                   addresses the acquisition of Genentech by a Roche entity. See Creed Decl., Ex. 1
                                                                                          13
                                   1       (Document at 3) (“Roche makes a tender offer to acquire all publicly held shares in

                                   2       Genentech.”). The document states that there will be “[r]eloc[ation] [of]

                                   3       commercial headquarters to South San Francisco by combining marketing and

                                   4       support services.” Creed Decl., Ex. 1 (Document at 18). The document also states

                                   5       that there will be “[c]onsolidat[ion] [of] HQ functions in South San Francisco.”

                                   6       Creed Decl., Ex. 1 (Document at 18).

                                   7   •   A message dated August 23, 2018, to Genentech employees from Roche Chairman

                                   8       Franz Humer and Roche CEO Severin Schwan. The message states: “We remain

                                   9       committed to maintaining the Genentech brand name in the U.S. and locating the

                                  10       combined company’s U.S. headquarters at Genentech’s current facility in South

                                  11       San Francisco.” Creed Decl., Ex. 3 (Message at 1).

                                  12   •   A webpage available on the www.roche.com website, titled “tale of two sites.” The
Northern District of California
 United States District Court




                                  13       webpage discusses employees working in Basel, Switzerland, and San Francisco.

                                  14       It states: “Basel is home to the Roche company headquarters; South San Francisco

                                  15       to Genentech, the US headquarters.” Creed Decl., Ex. 7 (Webpage at 2). The

                                  16       webpage also states: “The Genentech site in California, Roche’s North America

                                  17       hub, . . . also serves as the headquarters of Roche Commercial Operations for North

                                  18       America.” Creed Decl., Ex. 7 (Webpage at 2).

                                  19   •   A document found on the www.roche.com website, dated April 14, 2009, and titled

                                  20       “Investor Update.” The update states: “Pascal Soriot will be appointed as CEO

                                  21       Genentech. In his new role he will lead all Pharma activities in the US and report

                                  22       directly to Group CEO Severin Schwan. . . . [¶] [T]he combined commercial

                                  23       operations of Roche Pharma North America and Genentech will be headquartered

                                  24       in South San Francisco. Pascal Soriot will directly lead this function.” Creed

                                  25       Decl., Ex. 21 (Update at 1-2). The update continues: “George Abercrombie, CEO

                                  26       and President of [HLR], has agreed to support the integration through the end of

                                  27       2009. In this role he will assist Pascal Soriot with the transition of the US

                                  28       Commercial Headquarters from Nutley [New Jersey] to South San Francisco.”
                                                                             14
                                   1                  Creed Decl., Ex. 21 (Update at 2).

                                   2              •   A webpage found on the website www.roche-nutley.com. The webpage states:

                                   3                  “The former [HLR] site in Nutley, NJ, was sold in 2016 and is no longer

                                   4                  operational. THIS WEBSITE IS ONLY ABOUT THE ENVIRONMENTAL

                                   5                  REMEDIATION OF THE FORMER ROCHE NUTLEY SITE. . . . [¶] For all other

                                   6                  information, use the following contacts. ROCHE PHARMACEUTICAL

                                   7                  INQUIRIES: Roche’s North American pharmaceutical headquarters is Genentech

                                   8                  in South San Francisco.” Creed Decl., Ex. 22 (Webpage at 1).

                                   9          The Removing Defendants protest that the above evidence is hearsay. Cf. M.E.S., Inc. v.

                                  10   Snell, 712 F.3d 666, 671 (2d Cir. 2013) (stating that, where a defendant files a Rule 12(b)(1)

                                  11   motion to dismiss, a court is “permitted to rely on non-conclusory, non-hearsay statements outside

                                  12   the pleadings”). This argument lacks merit. Mr. Pool has raised at least a potentially meritorious
Northern District of California
 United States District Court




                                  13   argument that the evidence is not hearsay – i.e., because the evidence comes from a Roche parent

                                  14   website, it amounts to a party admission or at least has sufficient indicia of reliability to fall within

                                  15   the residual exception to the hearsay rule. See Fed. R. Evid. 801(d)(2), 807. Defendants fail to

                                  16   negate the possibility that a state court could find successor liability. Notably, defense counsel

                                  17   conceded at the argument that HLR now only has but three employees and that at least some of its

                                  18   operational functions were taken over by a Genentech entity. There is thus a substantial basis

                                  19   from which a state court might infer successor liability.

                                  20          Accordingly, the Court holds that, because the Removing Defendants have failed to carry

                                  21   its heavy burden of proving that the Genentech Defendants were fraudulently joined, there is no

                                  22   diversity of citizenship and thus removal of the instant case was not proper.

                                  23   D.     Citizenship of HLR and Roches Labs

                                  24          There is a second, independent basis that also supports remand. More specifically, the

                                  25   Removing Defendants have failed to meet their burden of showing that HLR and La Roche are not

                                  26   citizens of California. Or, to state the matter somewhat differently, the Removing Defendants

                                  27   have failed to establish that the principal places of business for the two companies are in Little

                                  28   Falls, New Jersey.
                                                                                          15
                                   1           1.      Supreme Court’s Hertz Decision

                                   2           In evaluating what are the principal places of business for HLR and Roche Labs, the Court

                                   3   first takes into account the Supreme Court’s decision Hertz Corp. v. Friend, 559 U.S. 77 (2010).

                                   4   There, the Supreme Court addressed the definition of “principal place of business” as used in the

                                   5   diversity jurisdiction statute, 28 U.S.C. § 1332. The Court stated, in relevant part, that

                                   6                   we place primary weight upon the need for judicial administration of
                                                       a jurisdictional statute to remain as simple as possible. And we
                                   7                   conclude that the phrase “principal place of business” refers to the
                                                       place where the corporation’s high level officers direct, control, and
                                   8                   coordinate the corporation’s activities. Lower federal courts have
                                                       often metaphorically called that place the corporation’s “nerve
                                   9                   center.”
                                  10   Id. at 80-81 (emphasis added). The Court added that, “in practice,” the nerve center

                                  11                   should normally be the place where the corporation maintains its
                                                       headquarters – provided that the headquarters is the actual center of
                                  12                   direction, control, and coordination, . . . and not simply an office
Northern District of California
 United States District Court




                                                       where the corporation holds its board meetings (for example,
                                  13                   attended by directors and officers who have traveled there for the
                                                       occasion).
                                  14

                                  15   Id. at 93.

                                  16           Notably, the Supreme Court rejected the proposition that a corporation’s principal place of

                                  17   business is determined by “the amount of a corporation’s business activity State by State” – i.e.,

                                  18   “[i]f the amount of activity is significantly larger or substantially predominates in one State, then

                                  19   that State is the corporation’s principal place of business” and, only “[i]f there is no such State,

                                  20   then the principal place of business is the corporation’s nerve center, i.e., the place where the

                                  21   majority of its executive and administrative functions are performed.” Id. at 82. This was,

                                  22   relatively speaking, too complicated an approach. See id. at 90 (noting that “a general ‘business

                                  23   activities’ approach has proved unusually difficult to apply” – e.g., “[c]ourts must decide which

                                  24   factors are more important than others: for example, plant location, sales or servicing centers;

                                  25   transactions, payrolls, or revenue generation”); id. at 94 (noting that a “more general business

                                  26   activities test” “invites greater litigation and can lead to strange results” – e.g., “if a corporation

                                  27   may be deemed a citizen of California on th[e] basis of activities [that] roughly reflect California’s

                                  28   larger population . . . nearly every national retailer – no matter how far flung its operations – will
                                                                                           16
                                   1   be deemed a citizen of California for diversity purposes”) (internal quotation marks omitted).

                                   2          The Supreme Court acknowledged “there will be hard cases” even under the nerve center

                                   3   test – e.g., “in this era of telecommuting, some corporations may divide their command and

                                   4   coordinating functions among officers who work at several different locations, perhaps

                                   5   communicating over the Internet”; nevertheless, the Court still found the nerve center test more

                                   6   appropriate than the more general business activities test:

                                   7                  [O]ur test . . . points courts in a single direction, toward the center
                                                      of overall direction, control, and coordination. Courts do not have
                                   8                  to try to weigh corporate functions, assets, or revenues different in
                                                      kind, one from the other. Our approach provides a sensible test that
                                   9                  is relatively easier to apply, not a test that will, in all instances,
                                                      automatically generate a result.
                                  10

                                  11   Id. at 96 (emphasis added).

                                  12          The Supreme Court also
Northern District of California
 United States District Court




                                  13                  recognize[d] that the use of a “nerve center” test may in some cases
                                                      produce results that seem to cut against the basic rationale for 28
                                  14                  U.S.C. § 1332 [i.e., protecting out-of-state defendants from local
                                                      prejudice]. For example, if the bulk of a company’s business
                                  15                  activities visible to the public take place in New Jersey, while its top
                                                      officers direct those activities just across the river in New York, the
                                  16                  “principal place of business” is [still] New York. One could argue
                                                      that members of the public in New Jersey would be less likely to be
                                  17                  prejudiced against the corporation than persons in New York – yet
                                                      the corporation will still be entitled to remove a New Jersey state
                                  18                  court to federal court. And note too that the same corporation would
                                                      be unable to remove a New York state case to federal court, despite
                                  19                  the New York public’s presumed prejudice against the corporation.
                                  20   Id. (emphasis in original). But, it explained, “in view of the necessity of having a clearer rule, we

                                  21   must accept [such anomalies].” Id.

                                  22          Finally, the Court concluded by pointing out that its nerve center test should not be

                                  23   misconstrued to allow for manipulation of jurisdiction. For example, “we reject suggestions [that]

                                  24   the mere filing of a form like the Securities and Exchange Commission’s Form 10-K listing a

                                  25   corporation’s ‘principal executive offices’ would, without more, be sufficient proof to establish a

                                  26   corporation’s ‘nerve center.’” Id. at 97. Also, “if the record reveals . . . that the alleged ‘nerve

                                  27   center’ is nothing more than a mail drop box, a bare office with a computer, or the location of an

                                  28   annual retreat,” that would not be sufficient to establish the principal place of business. Id.
                                                                                         17
                                   1          2.      Judge Tigar’s Sheets Decision

                                   2          Judge Tigar’s Sheets case is instructive on the issue of principal place of business. See

                                   3   Sheets v. F. Hoffman La Roche Ltd., No. 18-cv-04565-JST, 2018 U.S. Dist. LEXIS 207248 (N.D.

                                   4   Cal. Dec. 7, 2018). This is especially so given that Sheets is similar to the instant case – i.e., the

                                   5   plaintiff claimed that he suffered injury after taking Lariam while he was in the military and thus

                                   6   sued FHLR, HLR, and Genentech. HLR and Genentech removed the plaintiff’s case from state to

                                   7   federal court, and the plaintiff responded by filing a motion to remand. The plaintiff was

                                   8   represented by the same counsel who represent Mr. Pool here.

                                   9          Judge Tigar held that the removing defendants (HLR and Genentech) failed to meet their

                                  10   burden of showing that removal was proper: “The Plaintiffs have submitted considerable evidence

                                  11   [such as Roche-branded press releases, internal documents, and public websites] showing that

                                  12   HLR’s operational, administrative, and executive functions shifted from New Jersey to California
Northern District of California
 United States District Court




                                  13   once Roche Holding acquired Genentech in 2009.” Id. at *6.

                                  14          Judge Tigar continued: “By contrast, the evidence in support of HLR having its nerve

                                  15   center in New Jersey is both slight and equivocal.” Id. at *7. Although the removing defendants

                                  16                  offer[ed] filings before the New Jersey Treasury Department and
                                                      California Secretary of State, both of which name New Jersey as
                                  17                  HLR’s principal place of business[,] . . . the Supreme Court has
                                                      explicitly “reject[ed] suggestions . . . that the mere filing of a
                                  18                  form . . . would, without more, be sufficient proof to establish a
                                                      corporation’s ‘nerve center.’” Allowing such self-serving
                                  19                  allegations to be determinative of jurisdiction “would readily permit
                                                      jurisdictional manipulation” – for instance, where “the alleged
                                  20                  ‘nerve center’ is nothing more than a mail drop box, [or] a bare
                                                      office with a computer.”
                                  21

                                  22   Id. at *7-8. As for the fact that board meetings took place in New Jersey, that was not particularly

                                  23   meaningful given that, under Supreme Court law, “the principal place of business is usually ‘not

                                  24   simply an office where the corporation holds its board meetings,’ but rather ‘the actual center of

                                  25   direction, control, and coordination, i.e., the “nerve center[.]”‘“ Id. at *8-9 (emphasis in original).

                                  26          Finally, Judge Tigar addressed the defendants’ contention that

                                  27                  “Plaintiff’s [e]vidence fails to disprove that HLR is a New Jersey
                                                      [c]itizen.” The argument misses the point. . . . [T]he burden with
                                  28                  regard to citizenship rests with HLR, not Plaintiffs. “The strong
                                                                                          18
                                                      presumption against removal jurisdiction means that the defendant
                                   1                  always has the burden of establishing that removal is proper.” And
                                                      any ambiguity in the parties’ evidence must be resolved “in favor of
                                   2                  remand to state court.” As set forth above, HLR has not met this
                                                      burden.
                                   3

                                   4   Id. at *9.

                                   5           The Sheets decision itself is not dispositive here. Mr. Pool does not argue that HLR and

                                   6   Roche Labs are subject to collateral estoppel because of Sheets. In addition, the record being

                                   7   presented to the Court here appears to be somewhat different from that presented to Judge Tigar in

                                   8   Sheets (although, admittedly, Mr. Pool presents much of the same evidence). Nevertheless, Sheets

                                   9   is instructive on whether the Removing Defendants satisfied their burden of proving the principal

                                  10   places of HLR and Roche Labs are in Little Falls, New Jersey rather than South San Francisco,

                                  11   California.

                                  12           3.     Nerve Center
Northern District of California
 United States District Court




                                  13           As noted above, in Hertz, the Supreme Court held that “principal place of business” means

                                  14   the corporation’s nerve center, i.e., “the place where the corporation’s high level officers direct,

                                  15   control, and coordinate the corporation’s activities.” Hertz, 559 U.S. at 80. “[I]n practice,” the

                                  16   nerve center

                                  17                  should normally be the place where the corporation maintains its
                                                      headquarters – provided that the headquarters is the actual center of
                                  18                  direction, control, and coordination, . . . and not simply an office
                                                      where the corporation holds its board meetings (for example,
                                  19                  attended by directors and officers who have traveled there for the
                                                      occasion).
                                  20
                                       Id. at 93 (emphasis added).
                                  21
                                               In the instant case, where the center of direction, control, and coordination is complicated
                                  22
                                       by the fact that the high-level officers are not all in one location. See id. at 96 (acknowledging
                                  23
                                       that, “in this era of telecommuting, some corporations may divide their command and coordinating
                                  24
                                       functions among officers who work at several different locations, perhaps communicating over the
                                  25
                                       Internet”). This appears to be true for both HLR and Roche Labs.
                                  26
                                               For HLR, the Removing Defendants have submitted a declaration from HLR’s Assistant
                                  27
                                       Secretary, Gerald Bohm, in which he testifies that the company’s acting officers “include” five
                                  28
                                                                                         19
                                   1   persons, four of whom are based in Little Falls, New Jersey, and one of whom is based in Nutley,

                                   2   New Jersey. See Bohm Decl. ¶ 15. But this declaration fails to tell the whole story. While the

                                   3   acting officers technically “include” these five people, a declaration that Mr. Bohm submitted in

                                   4   the Sheets case makes clear that HLR actually has “seven directors and officers.” Creed Decl., Ex.

                                   5   24 (Sheets Bohm Decl. ¶ 6 & Ex. A) (HLR’s 2018 Annual Report). And notably, the two people

                                   6   that Mr. Bohm failed to mention in the declaration submitted to this Court are both based in South

                                   7   San Francisco, California – i.e., Sean A. Johnston (Director, Secretary, and Vice President) and

                                   8   Bruce Resnik (Vice President). See Creed Decl., Ex. 24 (Sheets Bohm Decl., Ex. A).

                                   9          The Court acknowledges that, when all seven people are considered, the sheer numbers do

                                  10   weigh in favor of Little Falls, New Jersey, over South San Francisco, California (four to two). But

                                  11   sheer numbers are not dispositive. Without an understanding of what each director or officer

                                  12   actually does for HLR as a practical matter, where the nerve center of the company is cannot be
Northern District of California
 United States District Court




                                  13   determined. For example, if Mr. Johnston and Mr. Resnik were primarily responsible for the

                                  14   direction, control, and coordination of HLR, and the remaining individuals simply played more

                                  15   ancillary roles, then the nerve center would be South San Francisco and not Little Falls. In this

                                  16   regard, the Court takes note that, in a filing HLR made with the state of California, Mr. Johnston is

                                  17   identified as the company’s CEO. See Creed Dec., Ex. 24 (Sheets Bohm Decl., Ex. B) (Statement

                                  18   of Information, filed with the California Secretary of State). His governance role would appear to

                                  19   be highly significant.

                                  20          That Mr. Bohm states in his declaration that HLR’s “decisions are made out of Little

                                  21   Falls,” Bohm Decl. ¶ 11, is not sufficient to show that Little Falls is in fact the nerve center of the

                                  22   company. That statement is entirely conclusory in nature. As for Mr. Bohm’s statement in his

                                  23   removal declaration that “HLR’s corporate activities are run by myself in Little Falls, New Jersey

                                  24   via unanimous consent of HLR’s Officers and Directors,” Docket No. 1-5 (Bohm Decl. ¶ 6), the

                                  25   Court does not understand this to mean that Mr. Bohm is, in effect, the sole decisionmaker of

                                  26   HLR. Such testimony could not be squared with testimony in his former declaration, indicating

                                  27   that there are other HLR officers who also perform substantive job functions. See Bohm Decl. ¶¶

                                  28   15-16 (testifying that five of the seven officers “perform[] [their] job functions” in New Jersey).
                                                                                         20
                                   1   Nor does it appear to account for the fact that Mr. Johnston, in California, has been identified as

                                   2   the CEO.

                                   3          As for Roche Labs, the Removing Defendants again rely on the Bohm declaration, wherein

                                   4   Mr. Bohm testifies that the company’s acting officers “include” three persons, all based in Little

                                   5   Falls, New Jersey, and one of whom is based in Nutley, New Jersey. See Bohm Decl. ¶ 15. But,

                                   6   as above, this declaration is less than forthcoming because it omits Mr. Johnston. And similar to

                                   7   above, Mr. Johnston is listed in a California state filing as the CEO of Roche Labs. See Creed

                                   8   Decl., Ex. 25 (Statement of Information, filed with the California Secretary of State).

                                   9          Given the above doubts about the propriety of removal, the Court finds – as Judge Tigar

                                  10   did in Sheets – that a remand is appropriate, more specifically, on the basis that the Removing

                                  11   Defendants failed to meet their burden of proving that the nerve center is in fact Little Falls for

                                  12   HLR and Roche Labs. The Court need not consider whether Mr. Pool should be given
Northern District of California
 United States District Court




                                  13   jurisdictional discovery to explore the issue of nerve center precisely because it is the Removing

                                  14   Defendants’ burden to prove diversity of citizenship and, clearly, the Removing Defendants

                                  15   should have had in their possession, custody, or control information about where the nerve center

                                  16   is for HLR and Roche Labs but failed to produce sufficient persuasive evidence. See Sheets, 2018

                                  17   U.S. Dist. LEXIS 207248, at *9 (finding “Plaintiffs’ request for jurisdictional discovery . . . moot”

                                  18   in light of the ruling that the removing defendants failed to meet their burden of proving that

                                  19   removal was proper). Compare Anwar v. Fairfield Greenwich, Ltd., No. 09 Civ. 0118 (VM)

                                  20   (THK), 2009 U.S. Dist. LEXIS 37077, at *17 (S.D.N.Y. May 1, 2009) (granting defendants

                                  21   discovery with respect to information about plaintiffs because defendants “have demonstrated that

                                  22   ‘a more satisfactory showing of the facts’ will aid the District Court in ascertaining jurisdiction”).

                                  23   E.     Attorney’s Fees and Costs

                                  24          For the reasons stated above, the Court grants Mr. Pool’s motion to remand. The only

                                  25   question remaining is whether Mr. Pool is entitled to attorney’s fees and costs. See 28 U.S.C. §

                                  26   1447(c) (“An order remanding the case may require payment of just costs and any actual expenses,

                                  27   including attorney fees, incurred as a result of the removal.”). In the exercise of its discretion, the

                                  28   Court denies the request for fees and costs. Although the Court is remanding the case back to state
                                                                                         21
                                   1   court, the removal of the case was not frivolous. See SWC Inc. v. Elite Promo Inc., 234 F. Supp.

                                   2   3d 1018, 1026 (N.D. Cal. 2017) (indicating that fees may be denied where the defendant took a

                                   3   position that was not frivolous).

                                   4                                       III.      CONCLUSION

                                   5           For the foregoing reasons, the Court hereby GRANTS the motion to remand.

                                   6           The Clerk of the Court is ordered to remand the case back to state court and close the file

                                   7   in the case.

                                   8           This order disposes of Docket No. 31.

                                   9

                                  10           IT IS SO ORDERED.

                                  11

                                  12   Dated: May 7, 2019
Northern District of California
 United States District Court




                                  13

                                  14                                                    ______________________________________
                                                                                         EDWARD M. CHEN
                                  15                                                     United States District Judge
                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        22
